DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 12/08/2021 has been entered. 
Claims 1-20,22-27 are amended.
Claims 29-32 are added. 
Response to Arguments
Applicant arguments filled on 12/08/2021 have been fully considered and but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3,5,8-10,12,15-17,19,22-24,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tandra to (US20150063255) in view of Merlin to (US20150124690)

 Regarding claims 1, 8, 15, and 22 Tandra teaches An apparatus for transmitting wireless local area network (WLAN) data, the apparatus comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory, wherein the one or more processors execute To facilitate   within a scheduling window, sending a downlink (DL) part, wherein the DL part includes a first preamble, a second preamble, and [0037] As shown in FIG. 2, the packet 200 may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal (L-SIG) field. The L-STF, L-LTF, and L-SIG fields may collectively be referred to as a legacy preamble of the packet 200. In a particular embodiment, the legacy preamble enables legacy devices (e.g., non-HEW devices) to detect the packet 200, even though the legacy devices may be unable to process portions of the packet 200 
Tandra does not explicitly teach wherein the DL part is configured to trigger transmission of an uplink (UL) part, wherein the UL MU part includes: ACK information for the DL part and UL data
However, Merlin teaches wherein the DL part is configured to trigger transmission of an uplink (UL) part, (([0168] discloses AP may send a DL MU-MIMO/FDMA having A-MPDUs 1602 and 1604 addressed to STA2 and STA1, respectively, and each having an RDG bit (RDG2 and RDG1) in the MAC header. The RDG bits may grant a TXOP to the recipient STAs. Accordingly, STA2 and STA1 may each respond with UL MU-MIMO/FDMA PPDUs 1606 and 
 Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the invention to enable the system of Tandra include wherein the DL part is configured to trigger transmission of an uplink (UL) part, wherein the UL MU part includes: ACK information for the DL part and UL data, as suggested by Merlin. This modification would benefit the system as design choice. 

Regarding claims 2, 9,16, 23 the combination of Tandra and Merlin teaches wherein the UL part comprises multiple UL subframes, wherein the multiple UL subframes comprise a UL subframe carrying the ACK information and another UL subframe for sending data(Merlin, [0168] discloses STA2 and STA1 may each respond with UL MU-MIMO/FDMA PPDUs 1606 and 1608, respectively. According to certain aspects, BAs/ACKs may be aggregated with the UL PPDUs). 
Regarding claims 3, 10, 17,24 Tandra teaches wherein a first DL subframe sent within the scheduling window includes: a first legacy preamble, a second preamble and a DL MU subframe, and wherein a first UL subframe received within the scheduling window includes: third legacy preamble, fourth preamble and an UL MU subframe ( 0037] As shown in FIG. 2, the packet 200 may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal (L-SIG) field. The L-STF, L-LTF, and LSIG fields may collectively be referred to as a legacy preamble of the packet 200. In a particular embodiment, the legacy 

Regarding claims 5, 12,19,26 Tandra teaches wherein the first preamble of the DL part and the third preamble the UL part comprise a legacy-short training field (L-STF), a legacy-long training field (L-LTF), and a legacy-signaling field (L-SIG); and wherein the HEW preambles of the DL part and the UL part correspond to a next-generation IEEE 802.11ac standard([0037] As shown in FIG. 2, the packet 200 may include a legacy short training field (L-STF), a legacy long training field (L-LTF), and a legacy signal (L-SIG) field. The L-STF, L-LTF, and L-SIG fields may collectively be referred to as a legacy preamble of the packet 200. In a particular embodiment, the legacy preamble enables legacy devices (e.g., non-HEW devices) to detect the packet 200, even though the legacy devices may be unable to process portions of the packet 200 that follow the legacy preamble. Examples of legacy devices may include, but are not limited to, IEEE 802.11a/b/g/n/ac devices.[0038] The packet 200 may also include a HEW-SIG field, one or more HEW-STF fields, one or more HEW-LTF fields, and per-user data/pilot tones, as shown. A device may recognize and distinguish between HEW-STF, HEW-LTF, and HEW-SIG fields based on "known" ) 

Regarding claims 29,30,31,32, the combination of Tandra and Merlin teaches wherein a DL subframe of the DL part carries information of a resource allocation indicator of a subsequent UL subframe of the UL part(Merlin , [0179] discloses the downlink MU packet may include the ACKs to the previous UL MU packet as well as an indication to start a subsequent UL MU transmission and ACKs may be aggregated with the data in both uplink and downlink)

Allowable Subject Matter
Claims 4,6-7 ,11, 13-14, 18,20-21 ,25, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461